Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  It is noted that Ch14.18 SP2/0 is also known as dinutuximab or UnituxinTM versus Ch14.18 CHO which is known as dinutuximab beta, QarzibaTM or APN311 (Mora, ‘Anti-GD2 mAbs for the treatment of high-risk neuroblastoma’, In: Hospital Healthcare Europe, 2018, pp. 91-96, see page 94 under the heading “Dinutuximab (Unituxin)” and pages 94-95 under the paragraph headed “Dinutuximab beta (Qarziba®).   Mora teaches that because the glycosylation pattern varies between Ch14.18/SP2/0 and Ch14.18/CHO which would be expected to influence pharmacokinetics, efficacy and safety of the antibodies, the two products are not considered biosimilars (page 95, first column, lines 2-7).  Dubrenkov and Cheung (Seminars in Oncology, Oct 2014, Vol. 14, pp. 589-5612) reviews clinical trials of ch14.18 and ch14.18 produced in CHO cells. Presuming that ch14.18 not qualified as being produced in CHO cells is ch14.18 produced inSP2/0 cells.  On page 598, third entry, Dubrenkov and Cheung cite the study of Yu et al (Journal of Clinical Oncology, 1998, Vol. 16, pp. 2169-2180, reference of the IDS filed 7/6/2020) for the treatment of refractory neuroblastoma by administration of 10-200 mg/m2/day for 4 days.  Yu et al disclose that the dose levels were 10, 20, 50 , 100 and 200 mg/m2 (page 2169, under the heading “Patients and Methods”), and that for dosages under 50 mg/m2, the ch14.18 antibody was administered in a daily 1 hr. infusion (page 2170, under the heading of “Administration of mAb ch14.18”).  Neither the dosage per day nor the length of time for the infusion, meet the limitations of claim 43.  The remainder of the clinical studies summarized by Dubrenkov and Cheung directed at the non-CHO produced antibody for the treatment of neuroblastoma  involved higher dosages than claimed , and no criterion for a minimum of 10 hours and a maximum of 20 hours for the infusion time.  Accordingly the prior art does not teach or suggest the dosage amount or schedule of treatment of claim 43
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643